Harwell, J.
1. The circumstances in this ease relied upon by the State to corroborate the testimony of the accomplice, as to the defendant’s participation in the manufacture of the intoxicating liquor, while slight, were passed upon by the jury under full and careful instructions of the trial judge upon the weight and-effect of such evidence; and this court can not say, as a matter of law, that these corroborating circumstances were insufficient. See Chapman v. State, 109 Ga. 165 (34 S. E. 369).
2. The special ground of the motion for a new trial, not being argued in the brief of counsel for the plaintiff in error, will be treated as abandoned, notwithstanding the statement in the brief that “the other grounds of the motion for new trial are insisted upon.” See Barfield Music House v. Harris, 20 Ga. App. 42 (92 S. E. 402).
3. The evidence authorized the verdict, which has the approval of the trial judge, and this court can not interfere. The court did not err in overruling the motion for a new trial.

Judgment affirmed.


Broyles, P. J., and Blood/worth, J., concur.